DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A tactile sensor for a robot comprising: an elastically deformable element including an outer impact surface and an undersurface having pins, ridges, or both, each undersurface pin or ridge includes a mark, and the elastically deformable element is attached to a gripper; a camera positioned in a cavity of the gripper to capture images of the marks; a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces; an image processor operatively connected to the camera and the memory, is configured to: detect positions of the marks in captured images; compare the detected positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks; determine a best quality matched prelearned pattern of forces using a user selected best matching function, that is applied to the determined quality of match values, to calculate a best matching set of the prelearned positions of marks and the corresponding best quality matched prelearned pattern of forces; identify a pattern of forces acting on the elastically deformable element based on the determined best matched prelearned pattern of forces; and output the identified pattern of forces to initiate a gripper action for the gripper based on the identified pattern of forces acting on the deformable element; A tactile sensor for a robot having an deformable element including an outer impact surface and an undersurface having pins, ridges, or both, each undersurface pin or ridge includes a mark, and the deformable element is attached to a gripper of the robot, and a camera positioned in a cavity of the gripper to capture images of the marks, along with a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces, the tactile sensor comprising: an image processor operatively connected to the camera and the memory, is configured to detect positions of the marks in captured images; compare the detected positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks; determine a best quality matched prelearned pattern of forces using a user selected best matching function; 18 identify a pattern of forces acting on the deformable element based on the determined best matched prelearned pattern of forces; and output the identified pattern of forces to initiate a gripper action for the gripper based on the identified pattern of forces acting on the deformable element; An elastomeric tactile sensor for a robot, having an deformable element including an outer impact surface and an undersurface having pins, ridges, or both, each undersurface pin or ridge includes a mark, and the deformable element is attached to a gripper of the robot, and a camera positioned in a cavity of the gripper to capture images of the marks, along with a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces, the tactile sensor comprising: an image processor operatively connected to the camera and the memory, is configured to detect positions of the marks in captured images; compare the detected positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks; determine a best quality matched prelearned pattern of forces using a user selected best matching function; identify a pattern of forces acting on the deformable element based on the determined best matched prelearned pattern of forces; and output the identified pattern of forces to initiate a gripper action for the gripper based on the identified pattern of forces acting on the deformable element, wherein the identified pattern of forces includes one or a combination of, a perpendicular pressure Z, a centered pressure, an offset pressure, a lateral force, i.e. a lateral shear force X,, a lateral shear force Y, centered or offset torques in a pitch, a yaw, or a roll, a centered or offset pinch force X, a centered or offset pinch force Y, a centered or offset spreading lateral force X, a centered or offset spreading lateral force Y”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3664